DETAILED ACTION
This action is a response to an application filed 12/13/19 in which claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (Pub. No.: 2014/0301306), herein Kim.
As to claim 1, Kim teaches a channel state information (CSI) reporting method by a UE in a wireless communication system, the method comprising:
 receiving, from an eNB, CSI configuration information for CSI reporting (Kim Fig. 10 (1020) UE receives scheduling configuration of 256QAM (CSI configuration information)); and
 reporting, to the eNB, CSI generated based on the CSI configuration information (Kim Fig. 10 (1070) UE generates CSI including CQI), 
wherein, if the CSI comprises Channel Quality Indicator (CQ) and a CQ table in which different CQ indexes are allocated by different Modulation Coding Scheme (MCS) levels for the CQl reporting is defined, the CSI configuration information comprises a CQl index range reportable by the UE within the CQl table (Kim [0085] According to an embodiment, the CQI definition method 3 uses two CQI tables. In an embodiment, one of the two CQI tables may be the legacy CQI table as in Table 2 which cannot designate 256QAM. The other of the two CQI tables may be the CQI table capable of designating 256QAM. [0102] the eNB may notify the UE of the use of the second CQI table through physical layer signaling. One of the methods of notifying the UE of the CQI table selected between the two CQI tables through the physical layer signaling is to use the MCS index value transmitted to the UE. The UE may determine the CQI table to use depending on whether the MCS level transmitted by the eNB is greater than a predetermined threshold),  
and/or 
CQl configuration information about an interval between the CQl indexes reportable by the UE within the CQl index range.  

As to claim 13, Kim teaches a UE reporting Channel State Information (CSI) in a wireless communication system, the UE comprising: 
a Radio Frequency (RF) unit for transmitting and receiving a radio signal (Kim fig. 14 (transmitter and receiver); and 
a processor for controlling the RF unit, wherein the processor is configured to receive, from an eNB, CSI configuration information for CSI reporting (Kim Fig. 14 controller and UE receives scheduling configuration of 256QAM (CSI configuration information) ; and
(Kim Fig. 10 (1070) UE generates CSI including CQI [0085] According to an embodiment, the CQI definition method 3 uses two CQI tables. In an embodiment, one of the two CQI tables may be the legacy CQI table as in Table 2 which cannot designate 256QAM. The other of the two CQI tables may be the CQI table capable of designating 256QAM. [0102] the eNB may notify the UE of the use of the second CQI table through physical layer signaling. One of the methods of notifying the UE of the CQI table selected between the two CQI tables through the physical layer signaling is to use the MCS index value transmitted to the UE. The UE may determine the CQI table to use depending on whether the MCS level transmitted by the eNB is greater than a predetermined threshold),  

and/or
 CQI configuration information about an interval between the CQI indexes reportable by the UE within the CQ index range.  


As to claims 2 and 14, Kim teaches the method of claim 1, and the UE of claim 12, wherein CSI transmitted to the eNB includes at least one CQl index selected among CQl indexes indicated by the CQl configuration information (Kim The channel status information generated by the UE includes CQI which indicates maximum data rate available for the UE. In the LTE Release 11 system, the CQI is composed of 4 bits and defined as shown in Table 2. Table 2 lists the entries for CQI indices, modulation, code rate, and efficiency defined in LTE Release 11 and earlier)



As to claims 3 and 15, Kim teaches the method of claim 2, and the UE of claim 12, wherein the CQl configuration information includes a minimum CQl index and/or a maximum CQl index within the CQl index range as the CQl index range information (Kim [0102] The eNB may send the UE the information on which of the two CQI tables will be used in downlink through physical layer signaling [0109] the eNB is capable of notifying the UE of 256QAM-modulated PDSCH as follows: [0110] 256QAM-supportable MCS notification method 1: extend the control information amount for notifying of MCS from 5 bits to 6 bits (max CQI index range); and [0111] 256QAM-supportable MCS notification method 2: associate a range of control information notifying of MCS with a change of CQI)



As to claim 4, Kim teaches the method of claim 3, wherein the CQl indexes reportable by the UE are determined by the minimum CQl index and CQl indexes separated by99 Docket 2101-72009 the index interval from the minimum CQ index up to the maximum CQ index within the CQ index range; or 
by the maximum CQ index and CQ indexes separated by the index interval from the maximum CQ index down to the minimum CQ index within the CQ index range (Kim [0102] The eNB may send the UE the information on which of the two CQI tables will be used in downlink through physical layer signaling [0082] Comparing Table 3 with Table 2, Table 3 excludes three of the CQI indices indicating spectral efficiency that are in Table 2 and adds three new CQI indices designating 256QAM)

As to claim 7, Kim teaches the method of claim 2, wherein the different MCS levels indicate different modulation methods and/or coding rate (Kim tables 2 and 3 different MCS levels have different coding rates)

As to claim 8, Kim teaches the method method of claim 7, wherein the index interval is configured differently for each of the modulation methods (Kim Table 3 index intervals are different for each modulation method e.g., 1-5 QPSK, 6-8 16QAM)

As to claim 9, Kim teaches the method of claim 2, wherein the CQI configuration information is100 Docket 2101-72009 transmitted to the UE through Radio Resource Control (RRC) and/or Media Access Control (MAC) Control Element (CE) (Kim [0082] The CQI definition method 1 may notify the UE whether it is applicable through higher layer signaling.

As to claim 10, Kim teaches the method of claim 2, wherein, if the CSI report corresponds to a Physical Uplink Control Channel (PUCCH)-based CSI report, the total bit size and/or format of the CSI is determined based on the number of ports configured for the UE, panel type and/or Rank Indicator (RI) to be reported by the UE as the CSI (Kim [0170] the current LTE system is designed such that the UE is capable of transmitting a CQI and a Precoding Matrix Indicator (PMI) of up to 13 bits simultaneously using the PUCCH format 2/2a/2b (based on number of ports for the UE) PUCCH format 2a for SISO format 2b MIMO)

As to claim 11, Kim teaches the method of claim 2, wherein the CQl table corresponds to a legacy CQl table defined in a legacy system or a CQl table defined separately from the legacy CQl table (Kim [0085] one of the two CQI tables may be the legacy CQI table as in Table 2 which cannot designate 256QAM. The other of the two CQI tables may be the CQI table capable of designating 256QAM. The CQI table capable of designating 256QAM is provided as Table 4)
As to claim 12, Kim teaches the method of claim 11, wherein the separately defined CQl table is a table defined to have relatively higher resolution than the legacy CQl table (Kim [0085] one of the two CQI tables may be the legacy CQI table as in Table 2 which cannot designate 256QAM. The other of the two CQI tables may be the CQI table capable of designating 256QAM. The CQI table capable of designating 256QAM is provided as Table 4 (higher resolution))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Shi et al. (Pub. No.: 2012/0307754), herein Shi.
As to claim 5, Kim teaches the method of claim 4, 

Kim does not teach
wherein a bit size of the CQI table comprising CQI indexes reportable by the UE is configured independently for each UE.  

However Shi does teach
wherein a bit size of the CQI table CQI indexes reportable by the UE is configured independently for each UE (Shi [0004] Each UE belongs to a specific UE Category, the CQI table corresponds to the UE [0005] new CQI table 4 bit data [0006] CQI table 5 bit data)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kim with Shi, because Shi [0004] teaches us Each UE belongs to a specific UE Category according to different capacities.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467